DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, 10, 18, 20, 29 and 98 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the resilient snap attachments" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  There is only support for a first resilient snap attachment.
Claim 10 recites the limitation "the resilient snap attachments" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  There is only antecedent basis for a first resilient snap attachment.
Claim 18 recites the limitation "the connection receptacle" in lines 1 and 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the connection receptacle" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
20 recites the limitation "the second resilient snap attachment" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 29 recites the limitation "each of the resilient snap attachments" in line 3 and 8.  There is insufficient antecedent basis for this limitation in the claim.  There is only antecedent basis for one snap attachment.
Claim 29 recites the limitation "one of the engagement portions" in lines 5 and 6-7 and 8-9.  There is insufficient antecedent basis for this limitation in the claim.  There is only antecedent basis for a first engagement portion.
Claim 98 is indefinite because it is claiming the same limitations as found in the independent claim 90, from which it depends.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 9-10, 17-18, 20, 22, 29, 90-93, 97-98, 104-105, 112 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lamond (USPN 5875510) in view of Moss (PGPub 20070256262).
Lamond teaches a personal care implement comprising a treatment device having a longitudinal axis and comprising a treatment portion (6) having a treatment element (8) and a connection portion (12) having a main body and a first resilient snap attachment (14) protruding from the main body.  The treatment device is alterable between a detached state and an assembled state in which the treatment device is detachably coupled to a grip section (4) such that the first resilient snap attachment cooperates with and engages a first engagement portion (50) of the grip section to secure the treatment device to the grip section.
With regards to claim 2, the treatment device is an oral device, the treatment portion is an oral insertion portion and the treatment element is an oral treatment element (toothbrush).
With regards to claim 3, there is a second resilient snap attachment protruding from the main body, wherein the second resilient snap attachment is configured to cooperate with and engage a second engagement portion of the grip section to secure the treatment device to the grip section (opposite side; figure 2 and 6).
With regards to claim 9, the first resilient snap attachment is located on a first side of the main body of the connection portion and the second resilient snap attachment is located on a second side of the main body of the connection portion, and the first side is opposite the second side (figure 2 and 6).
With regards to claim 10, the resilient snap attachment protrudes radially relative to the longitudinal axis (figure 1).
With regards to claim 17, the grip section has a longitudinal axis.

With regards to claim 20, the connection receptacle comprises a second recess (opposite side; figure 7) configured to receive the second resilient snap attachment and the second recess is located in a second inside surface of the connection receptacle, wherein the first inside surface is opposite the second inside surface (figure 6).
With regards to claim 22, the first engagement portion is a protrusion into the first recess that reduces the size of the first recess and the second engagement portion is a protrusion into the second recess that reduces the size of the second recess.  The protrusions fit into the recesses which inherently make the size of the recesses smaller.
With regards to claim 29, the connection portion is configured such that during transition from the detached state to the assembled state, each of the resilient snap attachments is deflected to a first degree by a corresponding one of the engagement portions to allow the resilient snap attachment to pass by the corresponding one of the engagement portions, and is deflected to a degree less than the first degree after it passes by the corresponding one of the engagement portions such that removal of the treatment device from the grip section is impeded by each of the resilient snap attachments contacting one of the engagement portions. The snap attachments must be defected inward to allow them to be removed from the grip.  
With regards to claim 90, Lamond teaches a personal care implement comprising a treatment device having a longitudinal axis and comprising a treatment portion (6) having a treatment element (8) and a connection receptacle (24) with a first recess (28) located in a first inside surface of the connection receptacle and a first engagement portion (50) located in the first recess.  The first engagement portion extends circumferentially relative to the longitudinal axis in a first circumferential direction.  The 
With regards to claim 91, the treatment device is an oral treatment device, the treatment portion is an oral insertion portion and the treatment element is an oral treatment element (toothbrush).
With regards to claim 92, the first engagement portion is a protrusion into the first recess that reduces the size of the first recess and the second engagement portion is a protrusion into the second recess that reduces the size of the second recess.  The protrusions fit into the recesses which inherently make the size of the recesses smaller.
With regards to claim 93, there is a second recess (figure 6) located in a second inside surface of the connection receptacle and a second engagement portion located in the second recess.  The second engagement portion extends circumferentially relative to the longitudinal axis in a second circumferential direction opposite to the first circumferential direction.
With regards to claim 97, the grip section has a longitudinal axis.
With regards to claim 104, the first resilient snap attachment is located on a first side of the main body of the connection portion and the second resilient snap attachment is located on a second side of the main body of the connection portion and the first side is opposite the second side (figure 2).
With regards to claim 105, the resilient snap attachments protrude radially relative to the longitudinal axis of the grip section.
With regards to claim 112, the connection portion is configured such that during transition from the detached state to the assembled state, each of the resilient snap attachments is deflected to a first degree by a corresponding one of the engagement portions to allow the resilient snap attachment to 
With regards to claims 1, 90 and 98, the Lamond reference teaches all the essential elements of the claimed invention however fails to teach that the connection portion is formed of a first material with a first hardness and the first resilient snap attachment is formed of a second material having a second hardness.  The first hardness being greater than the second hardness.  Moss teaches a connection made of a rigid material (24, 24a, 24b) with a flange that is made from a compressible material (30) (paragraph 0059).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connection portion and snap attachment of Lamond so that they are made of different hardnesses as taught by Moss to allow for better flexibility of the snap attachment when transitioning from detached to attached state.
 Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lamond (USPN 5875510) and Moss (PGPub 20070256262) in view of Wainless (D899094).
Lamond and Moss teach all the essential elements of the claimed invention however fail to teach that the snap attachment is crescent shaped.  Wainless teaches a snap attachment for connecting a head to a grip that is crescent shaped (figures 5 and 6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the snap attachments so they are crescent shaped as taught by Wainless since modifying the shape of an element is an modification that has been considered to be within the level of ordinary skill in the art (MPEP 2144.04).  Further, changing the shape of the snap attachment would not alter the operational function of the device and would still operate in the same manner.    
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAY LYNN KARLS whose telephone number is (571)272-1268.  The examiner can normally be reached on M-Th (6am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAY KARLS/Primary Examiner, Art Unit 3723